Citation Nr: 0736678	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for a disability of the 
feet.

3.  Entitlement to service connection for a disability 
manifested by urinary frequency.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus. 

6.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity. 

7.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity. 

8.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.  

9.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to June 1967 and from June 1986 to September 
1986.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from January and February 2006 
rating decisions by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.  At the hearing, the 
veteran was granted a ninety day abeyance period for 
submission of additional evidence.  In July and August 2007, 
the Board received additional evidence without a waiver of 
initial RO consideration.  However, the evidence received 
duplicates the evidence considered by the RO in a September 
2006 Statement of the Case (SOC) and January 2007 
Supplemental Statement of the Case (SSOC).  Therefore, the 
Board may proceed without prejudice to the veteran.

The issues pertaining to the ratings for peripheral 
neuropathy of the lower and upper extremities are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran has CAD that is related to findings of 
hyperlipidemia noted in service.

2.  The veteran is not shown to have a disability of the 
feet. 

3.  The veteran is not shown to have a disability manifested 
by urinary frequency. 

4.  The veteran is not shown to have a lung disability. 

5.  Throughout the appeal period the veteran's diabetes 
mellitus has required a restricted diet but has not required 
the use of insulin or the regulation of activities.  


CONCLUSIONS OF LAW

1.  Service connection for CAD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).

2.  Service connection for a disability of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007). 

3.  Service connection for a disability manifested by urinary 
frequency is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007). 

4.  Service connection for a lung disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007). 

5.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claim for service connection for CAD, as 
the disposition below is favorable to the appellant, there is 
no need to discuss the impact of the VCAA on that issue.

With regard to the remaining issues decided herein, an 
October 2005 letter (issued prior to the RO's initial 
adjudication of these claims in 2006) informed the appellant 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  On page 4 of the letter, he was informed that he 
should submit any evidence in his possession pertinent to his 
claims. He has had ample opportunity to respond/ supplement 
the record.  January and February 2006 rating decisions, a 
September 2006 SOC and a January 2007 SSOC advised the 
veteran of the basis for the rating for diabetes mellitus.  
While he was not specifically advised of the criteria for 
rating foot disabilities, lung disabilities and a disability 
manifested by urinary frequency, or those governing effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless a claim is allowed, and the decision 
below does not do so.  The veteran is not prejudiced in this 
decision by any technical notice timing or content defect 
that may have occurred along the way, nor has it been so 
alleged.  

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained all available medical 
records identified by the appellant.  He provided testimony 
at DRO and Travel Board hearings.  Accordingly, the Board 
will address the merits of the claims.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Coronary Artery Disease

The veteran's service medical records (SMRs) note laboratory 
readings of 210 for cholesterol and 1174 for triglycerides in 
July 1986.  Readings of 282 for cholesterol, 577 for 
triglycerides and 34 for HDL were recorded in September 1986.  
An undated cardiovascular history report notes a cholesterol 
reading of 246.  Service medical records are negative for 
findings of CAD.

Post-service private medical evidence dated from 2001 to 2005 
notes that the veteran suffered a myocardial infarction in 
July 1997.  Thereafter, CAD was diagnosed, and the veteran 
had medication prescribed for CAD and high cholesterol.  

A November 2005 VA examination report notes the veteran's 
history of elevated cholesterol and triglycerides during 
service.  Current diagnoses included CAD.  The examiner 
opined that the veteran's CAD was not secondary to his 
diabetes mellitus; rather, it "is more likely related to his 
hyperlipidemia, which had its onset in military service as 
seen in the service medical records."

The Board notes that an elevated cholesterol level represents 
only a laboratory finding, and not, in and of itself, an 
actual disability for which VA compensation benefits are 
payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Therefore, hyperlipidemia alone is not a "disability" for VA 
compensation benefits purposes, and not a "service-
connectable" disability entity.  However, CAD is a disability 
for VA compensation benefits purposes.

As it relates the veteran's CAD to hyperlipidemia noted in 
service, the VA examiner's opinion supports the veteran's 
claim.  There is no opinion to the contrary of record.  
Resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that service connection for CAD is 
warranted.

B.  Disability of the Feet, Disability Manifested by Urinary 
Frequency, Disability of the Lungs

The veteran maintains that service connection is warranted 
for sores on his feet and a disability manifested by urinary 
frequency, which were caused by his service-connected 
diabetes.  He also contends that he has lost one-third of his 
lung; specifically, he asserts that his diabetes has affected 
the blood flow into his lungs, which has cause part of his 
lung to dissipate.
The veteran's SMRs are silent for complaints or findings 
related to a disability of the feet (sores), urinary 
frequency, or a disability of the lungs.

No post-service medical evidence of a disability of the feet 
(sores) has been submitted.  A November 2004 VA outpatient 
treatment record notes that the veteran had no skin problems.  
A July 2005 VA outpatient treatment record notes that a foot 
examination was normal.  During a July 2007 Travel Board, 
hearing, the veteran testified that he currently had no sores 
on his feet.

Although the medical evidence of record shows that the 
veteran has complained of urinary frequency following 
military service, no post-service medical evidence of a 
urological problem (a disability manifested by urinary 
frequency) has been submitted or identified.  

No post-service medical evidence of a lung disability has 
been submitted or identified, nor is there any evidence that 
the veteran is missing one-third of a lung.  He has not 
indicated that he has received any treatment for a lung 
disability.

The veteran's SMRs contain no mention of findings relating to 
disability of the feet (sores), a disability manifested by 
urinary frequency, or a lung disability.  Furthermore, he has 
presented no post-service medical evidence of these 
disabilities.  Accordingly, service connection for these 
disabilities is not in order.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the Federal Circuit 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  Here, there is no objective evidence of 
disability of the feet (sores), a disability manifested by 
urinary frequency, or a disability of the lungs in service or 
of current findings of these disabilities.  An 
examination/medical opinion is not necessary to decide these 
claims because while such opinion could potentially establish 
current disability, it would not serve to establish disease 
or injury in service.
Because the preponderance of the evidence is clearly against 
these claims, the doctrine of resolving doubt in the 
veteran's favor when the evidence is in relative equipoise 
does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R.  §§ 
3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has not assigned staged ratings for the diabetes 
mellitus; a 20 percent rating has been assigned for the 
entire appeal period.  The Board finds that the 
manifestations of the veteran's diabetes have not varied 
significantly during the appeal period (and notably have 
never during the appeal period met the criteria for a 40 
percent rating), and that staged ratings are not indicated.

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; a 60 percent 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  38 C.F.R. § 4.119.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

A January 2006 rating decision granted service connection for 
diabetes mellitus, as secondary to Agent Orange exposure in 
service.  Private treatment records dated from 2001 to 2005 
note that the veteran had diabetes diagnosed in 1997.  

A November 2005 VA examination report notes that the veteran 
was on a low sugar, salt and fat diet.  He denied any 
restrictions in his activities.  He was taking oral 
medication for his diabetes, and saw his private physician 
every three months.  He denied experiencing episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  He indicated that he was currently employed 
as a maintenance worker.

During August 2006 and July 2007 hearings, the veteran 
testified that he had not started taking insulin for his 
diabetes yet.  In addition, his activities had not been 
restricted.  In July 2007, he testified that although he quit 
his job, his doctor did not tell him to do so.  His doctor 
did, however, put him on a restricted diet.  

The evidence demonstrates that the veteran's diabetes is not 
insulin dependent and is treated with diet.   The diabetes 
has not required any regulation of activities.  In sum, the 
evidence shows that the veteran's diabetes mellitus does not 
more nearly approximate the criteria for 40 percent rating 
than those for a 20 percent rating at any time during the 
initial evaluation period.  Notably, ratings in excess of 40 
require all that is necessary for a 40 percent rating plus 
additional manifestations and impairment.  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for CAD is granted.

Service connection for a disability of the feet is denied.

Service connection for a disability manifested by urinary 
frequency is denied.

Service connection for a lung disability is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

Regarding the veteran's claims seeking increased ratings for 
peripheral neuropathy of the upper and lower extremities, the 
Board notes that the only VA examination for these 
disabilities was in November 2005, in conjunction with his 
original claim for service connection.  At that time, he 
reported experiencing pain in the lower extremities only.  
Here, given the veteran's apparent belief that these 
disabilities are worse than originally rated (see August 2006 
hearing transcript at pp. 6 and 8), the Board finds that a 
contemporaneous VA examination to assess the severity of the 
service-connected disabilities at issue is necessary.  38 
U.S.C.A. § 5103A.  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination).

Finally, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In view of 
the need to return the case to the RO for the reason outlined 
above, the Board finds it appropriate to also direct that 
action be taken to remedy any notice deficiency under the 
holding in Dingess.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the disabilities at 
issue, the RO should provide the 
appellant notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then arrange for the 
veteran to undergo a VA neurological 
examination to assess the severity of his 
service-connected peripheral neuropathy 
of the lower and upper extremities.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.

Following a thorough evaluation, 
including all studies deemed necessary, 
the examiner should:

a) Note all nerves affected by the 
peripheral neuropathy in the veteran's 
upper and lower extremities; b) indicate 
whether the peripheral neuropathy in each 
of the four extremities constitutes mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis of the affected 
nerve; and c) provide detailed rationale, 
with specific references to the record, 
for the opinions provided.  

3.  Thereafter, the RO should 
readjudicate the matters remaining on 
appeal.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
afford the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


